DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 04/30/2020. Claims 1-20 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a personalized driving mode control device, comprising: a controller configured to determine a driver based on identification information of the driver; a memory configured to store driving style information for the driver; and a personalized driving mode controller configured to control a drive mode for the driver depending on the driving style information for the driver, the drive mode configured to be controlled by receiving the driving style information of the driver from an external device when the driving style information is not stored in the memory, wherein the personalized driving mode controller is configured to correct the driving style information depending on a change in vehicle class and control the drive mode based on the corrected driving style information, when controlling the drive mode by receiving the driving style information of the driver from the external device.

The closest prior art of record is Gray et al. (US 2018/0274668) where it teaches a personalized driving mode control device, comprising: a controller configured to determine a driver based on identification information of the driver; a memory configured to store driving style information for the driver; and a personalized driving mode controller configured to control a drive mode for the driver depending on the driving style information for the driver, the drive mode configured to be controlled by receiving the driving style information of the driver from an external device when the driving style information is not stored in the memory. However, the cited reference fail to individually disclose, or suggest when combined, wherein the personalized driving mode controller is configured to correct the driving style information depending on a change in vehicle class and control the drive mode based on the corrected driving style information, when controlling the drive mode by receiving the driving style information of the driver from the external device.
Another relevant art is Santucci et al. (US 2014/0046528) where it teaches correct the driving style based upon traffic conditions and/or road surface. However, the cited reference fail to individually disclose, or suggest when combined, wherein the personalized driving mode controller is configured to correct the driving style information depending on a change in vehicle class and control the drive mode based on the corrected driving style information, when controlling the drive mode by receiving the driving style information of the driver from the external device.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the personalized driving mode controller is configured to correct the driving style information depending on a change in vehicle class and control the drive mode based on the corrected driving style information, when controlling the drive mode by receiving the driving style information of the driver from the external device in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689